Affirmed by unpublished PER CURIAM opinion.
PER CURIAM:
Raleigh Mason and Jerry Adams appeal the district court’s order granting summary judgment sua sponte to the City of Wellsburg and Mayor Wayne Campbell. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Mason v. City of Wellsburg, No. 5:07-cv-00030-FPS, 2008 WL 2340374 (N.D. W. Va. June 6, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.